DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 27, 2021 has been entered and considered and an action on the merits follows.

Response to Arguments
Applicant's Remarks filed August 27, 2021, Applicant indicated that claim 1 has been amended to include the previous claim 3, but Applicant did not argue about the rejection of claims 3-4 as set forth in the last Office action. Therefore, Examiner maintains that the combination of Furukawa in view of Cornelius is proper for the reason as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (hereinafter ”Furukawa” (US 2013/0291609 A1) in view of Cornelius et al. (hereinafter “Cornelius”) (US 2004/0244520A1).
Regarding claim 1, Furukawa discloses a press assembly (100) comprising:
an elongated guide (2);
a ram (3) at least partially mounted to the elongated guide (fig. 1) and axially movable relative to the elongated guide (see para. 28), the ram including an internal chamber (see fig. 1);
a fabricating tool (at 108) disposed proximate an outboard end portion of the ram (fig. 1);
a cylinder (15) disposed within the internal chamber (see fig. 2) and including a cylindrical bore (see fig. 2) that includes at least one internal thread (see fig. 2), the cylinder being secured to the ram such that the cylinder is fixed relative to the ram axially and rotationally so that the cylinder and ram move in unison (see fig. 2 and para. 33, lines 12-last line);

means for imparting rotary motion (12) to the spindle to effect a rotational movement of the driving end region and an axial displacement of the cylinder and the ram (para. 28).
Furukawa discloses a conventional nut/shaft system including a plurality of balls (17) are disposed between the external thread and the internal thread for driving the cylinder (15) and the ram (3) axially relative to the spindle (see fig. 2). Furakawa does not disclose the use of planetary roller screws disposed between the external thread and the internal thread and rotatable about the external thread. Cornelius can be applied teach a roller screw system (fig. 2) including planetary roller screws (34) disposed between an external thread of a spindle (70) and an internal thread of a nut body (i.e. a cylinder). Cornelius discloses the use of roller screw system would result a significant increase in efficiency in compared to a conventional nut/shaft system (see para. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conventional nut/shaft system of Furukawa with the type of roller screw system, as taught by Cornelius, to achieve an increase in efficiency.
Regarding claim 2, the press assembly of claim 1, Furukawa discloses wherein the means for imparting rotary motion to the spindle is an electric motor (see para. 29. Line 5).
Regarding claim 13, the press assembly of claim 1, Furukawa discloses the press further comprising a capping block (13, 4) removably secured to an inboard end of the ram (fig. 2) to define at least a portion of the internal chamber, the capping block including an aperture for 
Regarding claim 14, the press assembly of claim 1, Furukawa discloses wherein the cylinder (15) is internally- axially-driven by the spindle, and wherein the ram is externally-axially-guided by guide walls of the elongated guide (see fig. 2).
Regarding claim 15, the press assembly of claim 1, Furukawa discloses wherein the spindle is axially fixed relative to the means for imparting rotary motion (12), and wherein the cylinder is axially moveable relative to the means for imparting rotary motion (see para. 40, lines 14-17, which discloses that the motor (12) can be arranged axially to the spindle).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Cornelius, in further view of Obrecht et al. (hereinafter “Obrecht”) (US 4,916,932).
Modified Furukawa discloses the invention substantially as claimed as set forth above except for wherein the cylinder defines a first central axis, and wherein the fabricating tool defines a second central axis that is offset from the first central axis, wherein the second central axis is vertically and/or horizontally offset from the first central axis. Furukawa appears to disclose a central axis of the cylinder (15) is collinear with a central axis of a fabricating tool (at 108) (fig. 1). Obrecht can be applied to teach a press comprising a central axis (82) of a cylinder is vertically offset from central axes of a top fabricating tool (20) and bottom fabricating tool (22)  to facilitate a smooth and effective operation of the press (col. 7, lines 15-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the press fitting (108) and a bottom press fitting of Furukawa in an .

Allowable Subject Matter
Claims 6-11 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 09, 2021